1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7                               IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED     ) Case No. 1:18-mj-00170 SAB
     STATES OF )
11   AMERICA, ) APPLICATION AND
                ) ORDER APPOINTING COUNSEL
12              )
     Plaintiff, ) Date:         11/15/18
13              ) Time:         9:00 a.m.
     vs.        ) Place:        Ctrm. 9
14              ) Judge:        Hon. Stanley A. Boone
     DREW       )
15   MILLER,    )
16
     Defendant.
17
18          Defendant, Drew Miller, through the Federal Defender for the Eastern District of
19   California, hereby requests appointment of counsel. Mr. Miller submits the Financial Affidavit
20   as evidence of his inability to retain counsel. Mr. Smith has been charged with:
21          (1)     Unsafe Ops - 36 C.F.R. § 4.22(b)(3);
            (2)     Speeding - 36 C.F.R. § 4.22(b)(1);
22          (3)     No Seatbelt - 36 C.F.R. § 4.15(a);
            (4)     DSL – 36 C.F.R. § 4.2(b)
23
24   and is scheduled to appear in court on November 15, 2018 at 9:00 a.m. in Courtroom No. 9
25   before the Honorable Stanley A. Boone, United States Magistrate Judge. Therefore, after
26   reviewing Mr. Miller’s Financial Affidavit, it is respectfully recommended that counsel be
27   appointed to assist him.
28          Dated: November 14, 2018                              /s/ Charles J. Lee
                                                           CHARLES J. LEE
                                                           Assistant Federal Defender
                                                           Branch Chief, Fresno Office
1                                                 ORDER
2             Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints CJA Panel Counsel Carol Moses pursuant to 18 U.S.C. § 3006A.
4
5    IT IS SO ORDERED.
6
     Dated:     November 14, 2018
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
